                      IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION


 JARED MODE, on behalf of himself and all
 others similarly situated,

                         Plaintiffs,
                                                              No. 3:18-cv-00150-KDB-DSC
        v.

 S-L DISTRIBUTION COMPANY LLC,
 S-L DISTRIBUTION COMPANY INC., and
 S-L ROUTES LLC,

                         Defendants.

     ORDER GRANTING S-L’S UNOPPOSED MOTION TO COMPEL CERTAIN
    SAMPLE OPT-IN PLAINTIFFS TO PROVIDE DEPOSITION AVAILABILITY

       This matter comes before the Court on Defendants, Counterclaim-Plaintiffs, and Third-

Party Plaintiffs S-L Distribution Company LLC, S-L Distribution Company Inc., and S-L Routes

LLC’s (“S-L’s”) Unopposed Motion to Compel Certain Sample Opt-In Plaintiffs to Provide

Deposition Availability (“Motion”). The Court, having reviewed the Motion and any responses

thereto, GRANTS the Motion and ORDERS that:

             a. Each of the Sample Opt-Ins listed in S-L’s Motion is COMPELLED to, within

                twenty-one days of this Order, provide a date in December or January when he or

                she is available for a deposition and to appear for his or her deposition on the date

                selected and sit for the deposition.


             b. In the event that any Sample Opt-In(s) do not comply with this Order—either by

                failing to provide dates or by failing to appear for their deposition—S-L may move

                the Court for an order dismissing with prejudice the claims of the non-compliant

                Sample Opt-In(s) and/or for other appropriate relief.



     Case 3:18-cv-00150-KDB-DSC Document 595 Filed 12/16/20 Page 1 of 2
 SO ORDERED.
                     Signed: December 16, 2020




                                   2

Case 3:18-cv-00150-KDB-DSC Document 595 Filed 12/16/20 Page 2 of 2
